Citation Nr: 1527385	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) (previously anxiety disorder with depression) prior to May 6, 2014 and an increased disability rating in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

During the pendency of the appeal, an April 2013 RO decision assigned a temporary 100 percent total evaluation (TTE) for a period of hospitalization in excess of 21 days under 38 C.F.R. § 4.29 (2014), effective February 7, 2012 through May 31, 2012.  Thereafter, the Veteran's PTSD was again rated as 30 percent disabling, effective June 1, 2012.  The Board notes that during the period of time for which the Veteran was assigned a TTE, he was in receipt of a maximum 100 percent disability rating and the evidence of record does not indicate symptomatology which would warrant an extraschedular rating during that period.  Additionally, the Veteran did not express disagreement with the assignment of the TTE, but has consistently stated his disagreement with the assignment of a 30 percent disability rating for his PTSD both prior to and since the TTE period; therefore, the Board will not address the Veteran's staged 100 percent TTE herein, as it is not on appeal before the Board at this time.  Rather, the Board will limit its consideration to the periods on appeal, both prior to and since the TTE period.  

Additionally, a September 2014 RO decision granted an increased disability rating of 50 percent for the Veteran's posttraumatic stress disorder (PTSD), effective May 6, 2014.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 Travel Board hearing, and a transcript of the hearing has been associated with the claims file and considered by the Board herein.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, prior to May 6, 2014, the Veteran's PTSD (previously anxiety disorder with depression) has been manifested by moderate symptoms including depression, sleep impairment with nightmares, social isolation, auditory and visual hallucinations, mildly impaired short-term memory, irritability, impaired concentration, panic attacks occurring more than once per week, and consistent GAF scores of 55, all of which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  

2.  Since May 6, 2014, the Veteran's PTSD (previously anxiety disorder with depression) has been manifested by moderate symptoms including depression, sleep impairment with nightmares, social isolation, auditory and visual hallucinations, mildly impaired short-term memory, irritability, impaired concentration, panic attacks occurring more than once per week, and consistent GAF scores of 55, all of which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for PTSD (previously anxiety disorder with depression) have been met prior to May 6, 2014; thereafter, the criteria for an increased disability rating in excess of 50 percent for PTSD have not been met.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim of entitlement to an increased disability rating for PTSD (previously anxiety disorder with depression) arises from his disagreement with the initial 30 percent disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records (including VA examination reports), and lay statements from the Veteran and others, and associated all such records with the claims file.  

VA provided relevant examinations in September 2009 and May 2014.   The examinations and opinions are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - PTSD  

The Veteran seeks entitlement to an initial disability rating in excess of 30 percent for PTSD (previously anxiety disorder with depression) prior to May 6, 2014 and an increased disability rating in excess of 50 percent thereafter.  As discussed more fully below, the Board concludes that the Veteran's PTSD more closely approximates the criteria for an increased disability rating of 50 percent prior to May 6, 2014; thereafter, the criteria for an increased disability rating in excess of 50 percent for PTSD have not been met.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Notably, the Veteran has not perfected an appeal with respect to the effective date of December 5, 2008 assigned for his service-connected PTSD disability.  Therefore, the Board has considered the Veteran's claim for an increased initial disability rating from that time, including the staged rating assigned by the RO, effective May 6, 2014, as well as whether any staged rating periods are warranted; however, based upon the evidence discussed below, the Board finds that the evidence does not support the assignment of any additional staged rating periods.  

The Veteran's service-connected PTSD with depressive disorder is rated as 30 percent disabling from December 5, 2008 and, following the temporary TTE period discussed above, as 30 percent disabling from June 1, 2012, and finally as 50 percent disabling from May 6, 2014, under Diagnostic Code (DC) 9434-9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DCs 9411, 9434 (2014).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


II.A.  Prior to May 6, 2014

VA treatment records from February 2009 document the Veteran's ongoing therapy for PTSD and depression.  He reported sleep impairment with nightmares, which required prescription medication, as well as ongoing depression.  The licensed clinical social worker assigned a current GAF score of 55.  In April 2009, he reported continuing sleep disturbances but denied suicidal or homicidal thoughts.  His symptoms continued at a May 2009 follow up, and his GAF score remained 55.  

The Veteran was afforded a VA PTSD examination in September 2009.  He reported current psychiatric symptoms including hyperarousal, chronic sleep impairment with nightmares, anxiety, infrequent panic attacks, isolation, irritability with verbal outbursts, and low energy and motivation.  Upon mental status examination, the Veteran appeared slightly unkempt, with irritable mood, restricted affect, and mildly impaired thought processes, communication, short-term memory, and concentration.  The examiner diagnosed the Veteran with anxiety disorder and depressive disorder which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms of depressed mood, anxiety, infrequent panic symptoms, some chronic sleep impairment, and mild memory loss, which required continuous medication and therapy.  The examiner also found that the Veteran was employable from a psychiatric standpoint.  Finally, she assigned a current GAF score of 55.  

Subsequent  VA treatment records from November 2009 through early 2012 document the Veteran's primary symptoms of ongoing depression and anxiety with chronic sleep impairment.  Although a September 2011 treatment note documents some fleeting suicidal thoughts and the Veteran reported an isolated minor instance of cutting on his arm in October 2011, the Veteran overall consistently denied suicidal or homicidal ideation upon  mental status examination.  Notably, the Veteran's assigned GAF scores remained consistently at 55 throughout the period.  

In June 2012, the Veteran returned from a temporary Mental Health Residential Rehabilitation Treatment Program at the Sheridan, Wyoming VA Medical Center.  He appeared sleep deprived and very depressed.  He reported that his anxiety and PTSD were no better than before, and that he returned from the program after learning he lost his job in order to find additional work.  The psychiatrist noted the Veteran's significant depression and difficulty with emotional coping, but stated that the Veteran should be able to work and there were no medical problems which would be a contraindication for employment.  Upon mental status examination, he displayed a full affect, with moderate anxiety, baseline dysphoria, and organized thoughts, without any suicidal or homicidal ideation.  

Thereafter, the Veteran consistently reported ongoing depression with chronic sleep impairment.  Upon mental status examinations, he consistently displayed a full affect, with moderate anxiety, baseline dysphoria, and organized thoughts, without any suicidal or homicidal ideation.  

Based upon the evidence reviewed above, and after resolving any reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's PTSD more closely approximates the criteria for an increased 50 percent disability rating for the period on appeal prior to May 6, 2014.  

As discussed above, the Veteran consistently displayed moderate symptoms including anxiety and depression with chronic sleep impairment throughout the period.  Significantly, his assigned GAF score remained at 55, which is also indicative of moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  See Carpenter, 8 Vet. App. at 242-44.  

The Veteran has also consistently reported that his PTSD is more severe than is adequately represented by the assigned 30 percent disability rating.  At the April 2015 Travel Board hearing, the Veteran testified regarding his ongoing symptoms of depression and anxiety with sleep impairment.  The Veteran is competent to report his symptoms of PTSD as he experiences them through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his statements are afforded due probative weight by the Board.  

The Board has also considered whether a disability rating in excess of 50 percent is warranted for the period prior to May 6, 2014.  In order to warrant an increased 70 percent disability rating, the Veteran would need to display occupational and social impairment with deficiencies in most areas, which he has not done during the relevant period.  VA treatment records consistently document a lack of suicidal or homicidal ideation, and the intermittent panic attacks reported by the Veteran do not appear to be near-continuous such that they affect his ability to function independently, appropriately and effectively.  Additionally, he has not displayed neglect of personal appearance and hygiene.  Importantly, the September 2009 VA examiner did not find that the Veteran's primary PTSD symptoms resulted in deficiencies in most areas, according to the relevant criteria.  Additionally, the Veteran's consistent GAF scores of 55 throughout the period are most consistent with the assigned 50 percent disability rating and reflective of the Veteran's moderate symptoms during the period on appeal.  Finally, the Veteran has not shown total occupational and social impairment necessary for an increased 100 percent disability rating at any time during the rating period.  He has not demonstrated other symptoms of similar severity, frequency, and duration in order to warrant an increased 70 or 100 percent disability rating throughout the period.  See Vazquez-Claudio, supra.  

In sum, the Veteran's PTSD symptoms prior to May 6, 2014 are most closely approximated by a 50 percent disability rating for occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9411.  Therefore, resolving reasonable doubt in the Veteran's favor, a disability rating of 50 percent for his PTSD is warranted for the period on appeal prior to May 6, 2014.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


II.B.  From May 6, 2014

The Veteran was most recently afforded a VA PTSD examination in May 2014.  He reported current symptoms including chronic sleep impairment with nightmares, short term memory impairment, avoidance, anxiety, and panic attacks.  The Veteran denied any psychotic symptoms, hallucinations, or delusions.  Upon mental status examination, he displayed appropriate grooming and hygiene, with normal speech, depressed mood, appropriate affect, and linear thoughts.  He denied suicidal or homicidal ideation.  His thoughts, insight, memory, and judgment were intact and appropriate.  The examiner documented his PTSD symptoms as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation, although the examiner stated that there was no indication of the Veteran's report of three prior suicide attempts within the medical record even though he was going through treatment at the time.  The examiner ultimately concluded that the Veteran's symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  

Subsequent VA treatment records from July 2014 document the Veteran's reported lack of energy and desire to improve his circumstances, as well as social isolation, extreme hypervigilance, and low self-esteem.  

In August 2014, the Veteran reported that he was working in electronics at a water purification company and that he continued to experience irritability and sleep impairment.  He displayed a subdued affect, moderate anxiety, baseline mood, and organized thoughts, without suicidal or homicidal ideation.  

In November 2014, the Veteran reported he was able to maintain employment at the water purification company.  He continued to a subdued affect, moderate anxiety, baseline mood, and organized thoughts, without suicidal or homicidal ideation.  

At a February 2015 follow up visit, the Veteran's PTSD and dysphoria remained high.  He continued to experience chronic sleep impairment and problems with concentration which affected his employment.  His affect was subdued, with moderate anxiety, baseline mood, and organized thoughts, and without suicidal or homicidal ideation.  

After consideration of the evidence of record, including as discussed above, the Board finds that the assigned 50 percent disability rating for the Veteran's PTSD is most appropriate for the rating period from May 6, 2014 and that the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 50 percent for the rating period.  

In order to warrant an increased 70 percent disability rating for the rating period, there must be for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships..  See 38 C.F.R. § 4.130, DC 9411.  

Notably, the May 2014 VA examination report does not document abnormal speech, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance.  While the examiner did document symptoms including, but not limited to, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation, the examiner did not find that such symptoms resulted in occupational and social impairment with deficiencies in most areas.  Rather, the Veteran's level of impairment was identified as reduced reliability and productivity.  

Likewise, the Veteran's has not demonstrated, and the evidence does not otherwise show, total occupational and social impairment as necessary for an increased 100 percent disability rating throughout the rating period from May 6, 2014.  Neither has he demonstrated other symptoms of similar severity, frequency, and duration in order to warrant an increased 70 or 100 percent disability rating throughout the period.  See Vazquez-Claudio, supra.  

As noted above, the Board has considered the Veteran's own statements that he is entitled to an increased disability rating.  While the Veteran is competent, as a layperson, to relate his observable symptoms, see Layno, 6 Vet. App. at 469, he is not competent to provide an opinion as to his level of social or occupational impairment as a result of those symptoms.  See Jandreau, 492 F.3d at 1376-77.  

Therefore, the Board finds that the Veteran's PTSD symptoms from May 6, 2014 are most closely approximated by the assigned 50 percent disability rating, and that an increased disability rating in excess of 50 percent is not warranted from May 6, 2014.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including panic attacks, depression, anxiety, suspiciousness, sleep impairment, social isolation, anger, impaired concentration and memory, suicidal thoughts, and inability to work for others, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial evaluation for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, while the Veteran has reported, and the record reflects, some functional impact upon his employment due to his service-connected PTSD, the Veteran has not contended, and the evidence does not otherwise indicate, that his PTSD has rendered him completely unemployable.  Indeed, the record reflects that the Veteran has been able to obtain several different jobs during the pendency of the appeal, both with assistance and independently.  Thus, there is no indication that the Veteran's PTSD completely precludes him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial disability rating of 50 percent for PTSD (previously anxiety disorder with depression) is granted prior to May 6, 2014; thereafter, an increased disability rating in excess of 50 percent for PTSD is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


